Citation Nr: 1217129	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  08-33 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and major depression.  

2.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh


INTRODUCTION

The Veteran served on active duty from January 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the RO in Muskogee, Oklahoma.

The Veteran appeared before the undersigned at a travel board hearing in March 2012.  A transcript of the proceeding is of record. 

The issue of service connection for an acquired psychiatric disorder as characterized on the title page of this decision has been framed to include the larger issue of whether new and material evidence has been presented to reopen the service connection claim for an acquired psychiatric disorder.  When originally denied in a final rating action of April 2005, the claim was characterized as entitlement to service connection for PTSD.   Recent case law  provides that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Thus, pursuant to the holding in Clemons, the Board has more broadly characterized the claim on appeal. 

In doing so, the Board acknowledges that a change in diagnosis or the specificity of the claim must be carefully considered in determining whether the claim is based on a distinct factual basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008). In Boggs, the United States Court of Appeals for the Federal Circuit  found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  However, the Court clarified in Velez v. Shinseki, 23 Vet. App. 199 (2009) that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter. 

The Board is broadening the scope of the claim because the present claim turns upon essentially the same history, factual bases and diagnoses as were considered in the prior final rating decision of April 2005 - that the Veteran experiences a chronic psychiatric disorder manifested by nightmares, flashbacks, and depression as a result of his active service.  As such, the threshold question of whether new and material evidence had been submitted must be addressed. 
 
The issue of entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and major depression is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed decision dated in September 2006, the RO determined that the Veteran had failed to provide new and material evidence to reopen the claim for service connection for PTSD.

2.  The evidence added to the record since September 2006, when viewed by itself or in the context of the entire record relates to an unestablished fact that is necessary to substantiate the claim for service connection for PTSD.


CONCLUSIONS OF LAW

1. The September 2006 RO decision that denied the reopening of the Veteran's claim of entitlement to service connection for PTSD is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2. The evidence received subsequent to the September 2006 RO decision is new and material and the requirements to reopen a claim of entitlement to service connection for PTSD, have been met. 38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Regarding the issue whether new and material evidence has been provided for entitlement to service connection PTSD, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

New and Material Evidence

The Veteran is claiming service connection for acquired psychiatric disorder, which was initially claimed as service connection for flashbacks and nightmares and was denied in August 2004 by the RO because flashbacks and nightmares are symptoms and not a disability.  The Veteran provided new and material evidence in January 2005, within one year of the August 2004 decision, clarifying his claim for PTSD.   The claim was denied in April 2005 because his in-service stressor could not be verified.  He did not appeal his claim for service connection for PTSD, nor did he submit any additional evidence within a year following this decision.  See Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the decision on the psychiatric disorder claim became final one year later.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1103 (2011).  

In April 2006, the Veteran filed to reopen his claim for service connection for PTSD.  A September 2006 decision determined that the Veteran had failed to submit new and material evidence to reopen the claim.  The RO noted that the Veteran had yet to submit adequate evidence of a verifiable stressor.  He did not appeal his claim for service connection for PTSD, nor did he submit any additional evidence within a year following this decision.  The September 2006 decision thereby became final.

In October 2007, the Veteran again submitted new evidence to support his claim for PTSD and confirmed during a phone call with the RO, that he intended to reopen his claim for service connection for PTSD.  The claim was denied in January 2008.  The Veteran filed a notice of disagreement, resulting in the present appeal.   

Because the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claim, regardless of the RO's determination on the question of reopening, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

The evidence of record at the time of the last final denial in September 2006 included the Veteran's lay statements, service treatment records, letters from the Veteran's wife, employer, and two friends describing the Veteran's symptoms, and VA outpatient treatment records, including a diagnosis of PTSD.  The RO indicated that it would not reopen the claim for service connection for PTSD because there was still no evidence of a verifiable stressor.  

The evidence added to the record since the September 2006 decision consists of additional VA outpatient treatment records, another letter from a friend, and the Veteran's sworn testimony regarding his fear for his life during service.  As the evidence had not previously been submitted to agency decision-makers and is not cumulative or redundant of other evidence of record, the evidence is new under 38 C.F.R. § 3.156(a) (2011).

The Board notes that a recent regulatory change has eliminated the requirement for corroboration of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity.  It is necessary that a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service. 38 C.F.R. § 3.304(f)(3)(2011).  The Board further notes that these revised regulations apply in cases like the Veteran's, which were appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.  75 Fed. Reg. 41092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).  However, it is crucial to note that the amendment to 38 C.F.R. § 3.304(f)(3), which liberalized the verification of stressors in PTSD claims, is not applicable to the determination of whether an appellant has submitted new and material evidence sufficient to reopen a finally decided claim.  See Patton v. West, 12 Vet.App. 272, 278 (1999) ("However, the U.S. Court of Appeals for the Federal Circuit ... has held that a regulatory change in an evidentiary burden constitutes neither new and material evidence to reopen a claim nor an intervening change in law to create a new basis for entitlement.")

Nevertheless, the new sworn testimony from the Veteran included discussion regarding service during the Tet Offensive and that he underwent rocket, mortar and direct fire attacks from the enemy and that he was in fear for his life 24 hours a day, seven days a week, in Vietnam.  Transcript [T.] pages 4,5.  The new sworn statements when combined with the other evidence of record and the change in the law regarding corroboration of a stressor, relates to unestablished facts necessary to substantiate the claim.  Specifically, the Veteran already had current diagnoses of PTSD and major depression by a VA psychiatrist, and now he presented sworn testimony that could support a finding of an in-service occurrence.  As that evidence would trigger the need for an examination if it were being reviewed de novo basis, it is found to be material.  The Veteran's claim for service connection for an acquired psychiatric disorder is reopened.


ORDER

New and material evidence having been received, the application to reopen a claim of entitlement to service connection for acquired psychiatric disorder, including PTSD and major depression, is granted.


REMAND

Having determined that the claim should be reopened, the Board observes that a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

Specifically, the Veteran has not been afforded a VA examination for his acquired psychiatric disorders.  The Veteran has current diagnoses of PTSD and major depression.  He also relates that he was in fear for his life while serving in Vietnam and undergoing rocket, mortar, and direct fire attacks from the enemy.  The Board finds that a VA opinion regarding a relationship between service and his current diagnoses is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Importantly, despite the regulation change described above, the Board may not simply grant every claim in which a VA outpatient treatment record indicates a diagnosis of PTSD. Specifically, the comments associated with the proposal of the amended regulations indicate the intent that the VA examiner's diagnosis must be within the context of a Compensation and Pension examination.  As was noted very recently by the U.S. Court of Appeals for the Federal Circuit, the reasons for this were several:  (1) VA practitioners are given specific instruction on how to conduct PTSD examinations, including guidance materials and a certification process.  (2) The VA reviews the quality of its practitioners' examinations, including taking steps to address identifiable problems with feedback and training.  (3) The VA provides VA associated practitioners with the veterans' claims folders in connection with all mental-disorder examinations, including PTSD examinations, who are instructed that a PTSD diagnosis cannot occur without a review of the folder.  (4) The VA noted that limiting the rule to VA associated practitioners, accompanied by periodic review of these examinations, would ensure standardization and consistency.  Nat'l Org. of Veterans' Advocates, Inc. v. Shinseki, ___ F.3d ___ (Fed. Cir. 2012) (citing 75 Fed.Reg. 39,843, 39,847-48 (July 13, 2010)).  Therefore, while the Veteran has been diagnosed with PTSD by outpatient physicians, these assessments are not sufficient to warrant service connection under the amended regulations and further development by a VA examiner is required. 

The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim. 38 C.F.R. § 3.655.

Lastly, to ensure all records are available, records should be obtained from the VA medical center where the Veteran receives treatment for his acquired psychiatric disorders.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records related to the claimed acquired psychiatric disorder from the Bonham VAMC from May 2008 to the present.  Any negative responses should be noted in the file.

2.  Following the receipt of the foregoing records, arrange for the Veteran to undergo the appropriate VA examination to determine the nature and etiology of his acquired psychiatric disorder, to include PTSD and major depression, as well as any other psychiatric disorder found on examination.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), and, if so, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD is the result of any in-service claimed event discussed below.

In rendering such determination, the examiner is instructed that the Veteran alleged that he was exposed to the following stressors during active service: the Veteran served in Vietnam during the Tet Offensive and witnessed rocket, mortar, and direct fire attacks from the enemy.

The examiner should determine whether any stressor claimed by the Veteran is related to his fear of hostile military or terrorist activity.  Thereafter, the VA examiner should confirm whether any of the claimed stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor(s).  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

In providing the requested findings and opinions, the examiner should acknowledge the Veteran's assertions of a causal link between his claimed psychiatric disorder and events during active service as well as post-service treatment records showing diagnoses of PTSD and major depression.  

If  the examiner disagrees with the previous assessments of PTSD and major depression and asserts that there is no Axis I diagnosis, the examiner should state whether there was an Axis I diagnosis that has since resolved.  If an acquired psychiatric disorder has resolved, the examiner should state whether, at any time, it is as least likely as not (i.e., a 50 percent probability or greater) that any identified acquired psychiatric disorder had its onset during active service or otherwise originated during active service. 

The rationale for all opinions expressed should be provided in a legible report. If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with supporting rationale.

3.  The Veteran must be given adequate notice of the date and place of any requested examination. A copy of all notifications, including the address where the notice was sent must be associated with the claims file. The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on her claim. 38 C.F.R. § 3.655.

4. Upon completion of the above, readjudicate the issue on appeal, with consideration of all evidence obtained since the issuance of the September 2008 statement of the case (SOC). If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate SSOC and be provided an opportunity to respond. Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


